                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF KENTUCKY
                    NORTHERN DIVISION AT COVINGTON


CIVIL ACTION No. 2:18-CV-74 (WOB-CJS)

TRACY SIMPSON ET AL.                                             PLAINTIFFS


VS.                   MEMORANDUM OPINION AND ORDER


CHAMPION PETFOODS USA, INC. ET AL.                               DEFENDANTS


      This proposed class action involves alleged misrepresentations on the package

labeling for dog food. Plaintiffs allege in particular that Defendant Champion

Petfoods, Inc. misrepresented the quality of its premium dry dog food by labeling it

as containing “fresh, raw, or dehydrated ingredients” that are “regional” and “deemed

fit for human consumption prior to inclusion.”

      Plaintiffs assert the following six (6) counts:

      Count I:       Violation of the Kentucky Consumer Protection Act, KRS §
                     367.120 et seq.

      Count II:      Violation of the Virginia Consumer Protection Act of 1977, Va.
                     Code § 59.1-196 et seq.

      Count III:     Breach of express warranty under Kentucky law, KRS § 355.2-
                     313

      Count IV:      Breach of express warranty under Virginia law, Va. Code § 8.2-
                     313

      Count V:       Breach of implied warranty


                  Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                           1
         Count VI:    Fraudulent omission

         Count VII:   Unjust enrichment

         On January 8, 2019, this Court heard oral argument on Defendants’ first

motion to dismiss. At the end of the hearing, Plaintiffs’ counsel made an oral request

to amend the complaint. (Doc. 26). That request was granted. This matter is now

before the Court on Defendants’ motion to dismiss the amended complaint (Doc. 32).

The Court dispenses with oral argument at this stage because the materials before it

adequately present the facts and legal contentions, and argument would not aid the

decisional process. Accordingly, the matter is ripe for disposition.

         For the reasons that follow, Defendants’ motion to dismiss will be granted in

part and denied in part.

                 FACTUAL AND PROCEDURAL BACKGROUND

         Defendant Champion Petfoods LP owns and controls Defendant Champion

Petfoods USA, Inc. (collectively “Champion”). Champion manufactures, markets, and

sells premium-priced dog food throughout the United States, including in Kentucky

and Virginia, where, respectively, Plaintiff Tracy Simpson and Danika Lolles

purchased Champion’s dog food from various third-party pet food stores. (Doc. 29, ¶¶

6–11).

         Champion’s dry dog food products are sold under two brand names: “Orijen”

and “Acana,” both of which contain substantially similar representations on the

package label. Id. at ¶¶ 1, 11, 15.


                  Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                            2
        A.     Representations on the Package Label

        Orijen Original is labeled on the front of the package as “BIOLOGICALLY

APPROPRIATE™ DOG FOOD,” a purported trademark phrase. (Doc. 32-2 at 1);

(Doc. 29, ¶ 13). 1

        On the back of the package, featured prominently under the caption

“TRUSTED EVERYWHERE,” it reads:

        ORIJEN IS THE FULLEST EXPRESSION OF OUR BIOLOGICALLY
        APPROPRIATE™ AND FRESH REGIONAL INGREDIENTS
        COMMITMENT. ORIJEN ORIGINAL features unmatched inclusions of
        free-run poultry, wild-caught fish and whole nest-laid eggs—sustainably
        farmed or fished in our region and delivered daily, FRESH or RAW and
        preservative-free, so they’re bursting with goodness and taste.

(Doc. 32-2 at 2) (emphasis in original); (Doc. 29, ¶ 13). The package label also

represents that Orijen contains “NO RENDERED POULTRY, FISH OR MEAT

MEALS,” and instead, “features richly nourishing ratios of poultry, organs and

cartilage” and “FRESH, RAW or DEHYDRATED ingredients, from minimally

processed poultry fish and eggs that are deemed fit for human consumption prior to

inclusion in our foods.” (Doc. 32-2 at 1–2) (emphasis added); (Doc. 29, ¶ 13).

Although these statements speak in general terms, consumers are invited to “[r]ead

[the] ingredients” in the list conspicuously printed on the package. 2



1   The phrase “biologically appropriate” is represented to mean “NOURISH AS
    NATURE INTENDED – ORIJEN mirrors the richness, freshness and variety of
    WholePrey™ meats that dogs are evolved to eat.” (Doc. 32-2 at 2); (Doc. 29, ¶ 13).
2   The list of specific ingredients printed on the Orijen Original package includes:

                     Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                              3
       The package further represents the origin of the product ingredients. Under

the heading “FRESH REGIONAL INGREDIENTS” it states: “GROWN CLOSE TO

HOME – We focus on local ingredients that are ethically raised by people we know

and trust, and delivered to our kitchens fresh or raw each day.” (Doc. 32-2 at 2); (Doc.

29, ¶ 13). This theme is reinforced by two similar statements: (a) “INGREDIENTS

WE LOVE FROM PEOPLE WE KNOW AND TRUST”; and (b) “FRESH OR RAW

INGREDIENTS FROM LOCAL FARMS AND WATERS.” (Doc. 32-2 at 2); (Doc. 29,

¶ 13). In the same vein, under the heading “NEVER OUTSOURCED,” the label notes

that the product is “PREPARED EXCLUSIVELY IN OUR DOGSTAR KITCHENS –

We don’t make foods for other companies and we don’t allow our foods to be made by

anyone else.” (Doc. 32-2 at 2); (Doc. 29 at 7). And more particularly, “MADE IN OUR

USA KENTUCKY KITCHENS” is printed on the package. (Doc. 32-2 at 1–2); (Doc.

29, ¶ 13).

       B.    Allegations as to the Falsity of Champion’s Representations

       Plaintiffs allege that Champion’s representations are false and deceptive.

First, Plaintiffs claim Champion’s products contain “high levels of heavy metals.”



 “deboned chicken, deboned, turkey, yellowtail flounder, whole eggs, whole atlantic
 mackerel, chicken liver, turkey liver, chicken heart, turkey heart, whole
 atlantic herring, dehydrated chicken, dehydrated turkey, dehydrated
 mackerel, dehydrated chicken liver, dehydrated turkey liver, . . . chicken
 necks, chicken kidney, . . . ground chicken bone, chicken cartilage, turkey
 cartilage, . . . freeze-dried chicken liver, freeze-dried turkey liver” and
 various vegetables, lentils, and seeds. (Doc. 32-2 at 2).


                Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                           4
(Doc. 29, ¶ 25). As factual backing for this assertion, Plaintiffs reference Champion’s

own public disclosure, the “White Paper,” and include a table from that publication

listing the average concentration of arsenic, lead, cadmium, and mercury in the

finished product of Acana and Orijen Original. (Doc. 29, ¶ 25); (Doc. 32-1 at 2). 3

Plaintiffs’ version of the table omits the column that purports to provide the

maximum tolerable limits (“MTLs”) set by the Food and Drug Administration (“FDA”)

and the National Research Council (“NRC”)—which indicates that the heavy metals

in Champion’s products are substantially below the MTLs.

         Notwithstanding, Plaintiffs aver that the reported concentrations of these

metals “are excessive,” “not suitable for consumption by humans and are not of the

quality     represented    to   consumers,”       and   therefore   “render   Champion’s

representations . . . false and misleading.” (Doc. 29, ¶¶ 26, 30). In support, Plaintiffs

cite to the FDA’s “Total Diet Study” 4 and include a table with figures from the study

indicating the concentration of the heavy metals found in chicken, turkey, and eggs




3   Plaintiffs have converted the unit of measurement for the figures in the White Paper
    from milligrams (mg) per kilogram to micrograms (ug) per kilogram by multiplying
    the figures by 1,000. Compare (Doc. 32-1 at 2), with (Doc. 29, ¶ 25).
4   (Doc. 29 at 11 n.1); U.S. FOOD & DRUG ADMIN., TOTAL DIET STUDY ELEMENTS
    RESULTS SUMMARY STATISTICS: MARKET BASKETS 2006 THROUGH 2013 (rev. 2017)
    (2014), https://www.fda.gov/media/77948/download (last visited Apr. 30, 2019)
    [hereinafter “FDA Diet Study”]. Turkey, eggs, and chicken are Food Nos. 26, 37, and
    240, respectively, in the FDA’s table. The table also provides data for certain types
    of fish, such as salmon and tuna, in Food Nos. 318 and 340, respectively.


                  Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                              5
consumed by humans. Id. at ¶ 28. 5 The table, however, omits fish, which according to

the package label, constitutes 2.5 pounds of the 11 pounds of “fresh, raw, or

dehydrated animal ingredients” in a 13-pound bag of Orijen Original. Id.; (Doc. 32-2

at 2).

         Second, Plaintiffs allege that Champion’s products: (1) are “made primarily

from animal byproducts”; (2) “contain ingredients of an inferior quality than those

represented” and that Champion “knowingly uses expired ingredients”; (3) include

ingredients that are “heavily processed”; (4) contain “meal ingredients and fats”

obtained      from “unsanitary pet food rendering facilities around the world” or

rendering facilities that also process “animals that died by means other than

slaughter and diseased or spoiled meats”; (5) contain “a variety of ingredients that

are frozen”; (6) “routinely” include “‘regrinds’ (i.e., items that were not fit to be sold

after their original preparation)”; (7) are “contaminated with excessive quantities of

hair (for one ingredient, Champion’s own specification allows for 30 grams per pound

to consist of hair), insects, plastic ear tags from livestock, feathers, and bones”; (8)

lack “nutritious muscle meats” and instead “include cartilage, bone, [and] filtering

organs”; 6 and (9) incorporate ingredients that arrive with bills of lading designating



5   The unit of measurement for the figures in the FDA Study have also been converted
    from milligrams (mg) per kilogram to micrograms (ug) per kilogram by multiplying
    the figures by 1,000. Compare FDA Diet Study, supra note 4, with (Doc. 29, ¶ 28).
6   This is consistent with the package label. See supra note 2.


                  Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                            6
it as “INEDIBLE” and “NOT FOR HUMAN CONSUMPTION.” (Doc. 29, ¶¶ 2, 16–17,

21–24).

      Lastly, Plaintiffs allege Champion misrepresented that it uses “regional”

ingredients from “PEOPLE WE TRUST.” Id. at ¶¶ 2, 18–19. Plaintiffs aver this is

false because: (1) Champion “imports most of its ingredients from outside the

Commonwealth of Kentucky,” a “substantial portion” of which “are imported from

outside the United States and from as far away as New Zealand, Morocco, Denmark,

and Peru,” and “the few ingredients Champion sources from Kentucky are first

shipped over 1,000 miles away to New Bedford, Massachusetts for further processing

before being shipped to Champion’s Kentucky facility”; and (2) Champion obtains the

ingredients it uses “through a complex, convoluted supply chain where Champion

may be unaware of the origin of the ingredient.” Id. at ¶¶ 2, 18–19.

      In short, Plaintiffs allege that contrary to the package labeling, the

“ingredients” prior to inclusion in Champion’s products “are not suitable for

consumption by humans and are not of the quality represented to consumers.” Id. at

¶¶ 21, 30. According to Plaintiffs, their injury stems from the fact that they believed

Champion’s products were “healthy, quality product[s] for [their] pet[s],” and they

paid a premium price they would not have paid had they been aware of the alleged

facts pertaining to Champion’s products. Id. at ¶¶ 3, 6–7. They seek compensation for

their loss and classwide treatment for the thousands of estimated class members in

Kentucky and Virginia. Id. at ¶¶ 31, 33.

                Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                           7
                                LEGAL STANDARD

       The Federal Rules of Civil Procedure require that pleadings, including

complaints, contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To satisfy this requirement, a

complaint must contain enough facts “to state a claim to relief that is plausible on its

face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

      A complaint may be deficient for failure “to state a claim upon which relief can

be granted.” Fed. R. Civ. P. 12(b)(6). Even though a “complaint attacked by a Rule

12(b)(6) motion to dismiss does not need detailed factual allegations, a plaintiff's

obligation to provide the grounds of his entitlement to relief requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will

not do.” Twombly, 550 U.S. at 555 (citations omitted).

      On a Rule 12(b)(6) motion to dismiss, “all factual allegations in the complaint

must be presumed to be true” and the court must draw all “reasonable inferences” in

favor of the non-moving party. Total Benefits Planning Agency, Inc. v. Anthem Blue

Cross & Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citation omitted); Erickson v.

Pardus, 551 U.S. 89, 94 (2007). To that end, a court must judge the sufficiency of a

complaint under a two-pronged approach: (1) disregard all “legal conclusions” and

“conclusory statements”; and (2) determine whether the remaining “well-pleaded

factual allegations,” accepted as true, “plausibly give rise to entitlement to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 678–81 (2009).

                Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                           8
      Accordingly, “only a complaint that states a plausible claim for relief survives

a motion to dismiss.” Iqbal, 556 U.S. at 679 (citing Twombly, 550 U.S. at 556). A claim

becomes plausible “when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Id. at 678. That is, the plaintiff's “[f]actual allegations must be enough to

raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Twombly, 550 U.S. at

555 (internal citations omitted). If, from the well-pleaded facts, the court cannot

“infer more than the mere possibility of misconduct, the complaint has alleged—but

has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at

679 (quoting Fed. R. Civ. P. 8(a)(2)).

                                         ANALYSIS

I.   Materials Properly Before the Court

      On a motion to dismiss, materials outside the pleadings are generally not

considered. Fed. Rule Civ. P. 12(d); Rondigo, L.L.C. v. Twp. of Richmond, 641 F.3d

673, 680 (6th Cir. 2011). But “a court may consider exhibits attached to the complaint,

public records, items appearing in the record of the case, and exhibits attached to

defendant’s motion to dismiss, so long as they are referred to in the complaint

and are central to the claims contained therein, without converting the motion

to one for summary judgment.” E.g., Stein v. hhgregg, Inc., 873 F.3d 523, 528 (6th

Cir. 2017) (emphasis added) (citation omitted). Put simply, “if a plaintiff references

                Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                            9
or quotes certain documents, or if public records refute a plaintiff’s claim, a defendant

may attach those documents to its motion to dismiss, and a court can then consider

them in resolving the Rule 12(b)(6) motion . . . Fairness and efficiency require this

practice.” In re Omnicare, Inc. Sec. Litig., 769 F.3d 455, 466 (6th Cir. 2014).

      Here, the White Paper published by Champion, the FDA Diet Study, and the

package label are referenced in the First Amended Complaint (the “Complaint”) and

are central to Plaintiffs’ claims. (Doc. 29, ¶¶ 13–15, 25–28; id. at 11 n.1). That

Plaintiffs did not attach these documents as exhibits to the Complaint is irrelevant.

Stein, 873 F.3d at 528 (plaintiff’s failure to attach compensation policy to complaint

did not preclude its consideration in resolving Rule 12(b)(6) motion because it was

“central to plaintiffs’ case” in that it was referenced in the complaint).

      “While documents integral to the complaint may be relied upon, even if they

are not attached or incorporated by reference, it must also be clear that there exist

no material disputed issues of fact regarding the relevance of the document.”

Ouwinga v. Benistar 419 Plan Servs., 694 F.3d 783, 797 (6th Cir. 2012) (citation and

internal quotation marks omitted). Plaintiffs do not dispute the validity of the White

Paper. But, “[o]ther than the raw numbers,” Plaintiffs do dispute the statements and

MTLs in the White Paper. (Doc. 35 at 6–7).

      Therefore, the Court may not consider information in the White Paper beyond

the data included in the Complaint. Mediacom Southeast LLC v. BellSouth Telcoms.,

Inc., 672 F.3d 396, 399 (6th Cir. 2012) (court could not refer to the settlement

                Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                           10
agreement even though it was referred to in the complaint because the parties

disputed the “factual contents” of the settlement agreement and “[i]t would seem

improper for the district court to credit the factual recitations in the agreement—a

self-serving document drafted by the defendant . . . and to thus reject the well-pleaded

facts in the complaint”); Burns v. United States, 542 F. App’x 461, 466 (6th Cir. 2013)

(plaintiff disputed “the validity of the statements in the document relied upon by

Defendant”).

         By contrast, there is no dispute as to the factual contents of the package label

or the validity of the FDA Diet study. As such, these documents are properly before

the Court and may be considered. Therefore, in deciding Champion’s motion, if the

allegations of the Complaint are “contradicted by documents attached to or

necessarily implicated by the pleadings, the latter controls over the former and a Rule

12(b)(6) dismissal may be based on the documents.” See, e.g., 2 JAMES WM. MOORE ET

AL.,   MOORE’S FEDERAL PRACTICE § 12.34(2) (Matthew Bender 3d ed. 2018) (emphasis

added) [hereinafter “MOORE’S”]; Kreipke v. Wayne State Univ., 807 F.3d 768, 782 (6th

Cir. 2015) (written instrument contradicted allegations in complaint and court

considered attachment as trumping allegations), cert. denied, 137 S. Ct. 617 (2017).

II.    Champion’s Motion to Dismiss

         The parties evidently agree that Kentucky law applies to Plaintiff Simpson’s




                  Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                            11
claims and Virginia law applies to Plaintiff Lolles’ claims. 7 But there is no

constitutional problem “in applying [another state’s] law if it is not in conflict with

that of any other jurisdiction connected to this suit.” Phillips Petroleum Co. v. Shutts,

472 U.S. 797, 816 (1985) (citation omitted).

         In this matter, the privity requirement is the only real difference between

Virginia and Kentucky law. Otherwise, there is no conflict. As such, the sufficiency

of Simpson’s and Lolles’ claims will be evaluated, respectively, under Kentucky and

Virginia law where the claim asserted implicates the privity requirement.

         A.    The Kentucky Consumer Protection Act (“KCPA”) (Count I)

         In Count I, Simpson alleges Champion violated the KCPA, KRS § 367.120 et

seq., by virtue of the alleged misrepresentations on Champion’s product labels. (Doc.

29, ¶¶ 39–50).




7   See also Pilgrim v. Universal Health Card, LLC, 660 F.3d 943, 947 (6th Cir. 2011)
    (concluding that “the consumer-protection laws of the potential class members’
    home States will govern their claims” because “the idea that one state’s law would
    apply to claims by consumers throughout the country . . . is a novelty.” (citation and
    internal quotation marks omitted)); Corder v. Ford Motor Co., 272 F.R.D. 205, 212–
    213 (W.D. Ky. 2011) (observing that state consumer protection laws vary
    significantly and concluding that the law of the states in which the putative class
    members purchased their vehicles must be applied). But see Saleba v. Schrand, 300
    S.W.3d 177, 181 (Ky. 2009) (“Kentucky has ample case law explaining that the ‘any
    significant contacts’ test applies to tort actions, whereas the Restatement’s ‘most
    significant contacts’ test applies to contract disputes.”); Foster v. Leggett, 484
    S.W.2d 827, 829 (Ky. 1972) (holding that in tort cases, “significant contacts—not
    necessarily the most significant contacts—with Kentucky” dictates that “Kentucky
    law should be applied”).


                  Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                            12
         The KCPA was enacted “to give Kentucky consumers the broadest possible

protection for allegedly illegal acts.” Stevens v. Motorists Mut. Ins. Co., 759 S.W.2d

819, 821 (Ky. 1988). It prohibits “[unconscionable], false, misleading, or deceptive acts

or practices in the conduct of any trade or commerce.” KRS § 367.170. To that end,

the KCPA provides a private right of action for any person who (1) purchases or leases

goods or services (2) for personal, family or household purposes and (3) is injured as

a result of a seller’s prohibited practice or act. KRS § 367.220(1). 8

         Champion argues that the KCPA requires privity. (Doc. 32 at 12–14). Plaintiffs

disagree and cite to a handful of federal district court cases. (Doc. 35 at 10). The Court

agrees with Champion. “An action under the KCPA requires privity of contract

between the parties.” PNC Bank, N.A. v. Merenbloom, Nos. 15-6361, 16-5277, 2017

WL 3973962, at *3 (6th Cir. June 16, 2017) (citing Skilcraft Sheetmetal, Inc. v. Ky.

Mach., Inc., 836 S.W.2d 907, 909 (Ky. Ct. App. 1992)). Simpson’s KCPA claim

therefore fails because she lacks privity with Champion.



8   In pertinent part, KRS § 367.220(1) states:

         “Any person who purchases or leases goods or services primarily for
         personal, family or household purposes and thereby suffers any
         ascertainable loss of money or property, real or personal, as a result of
         the use or employment by another person of a method, act or practice
         declared unlawful by KRS 367.170, may bring an action . . . to recover
         actual damages. The court may, in its discretion, award actual damages
         and may provide such equitable relief as it deems necessary or proper.
         Nothing in this subsection shall be construed to limit a person’s right to
         seek punitive damages where appropriate.


                  Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                            13
         Skilcraft is the seminal Kentucky case interpreting the scope of KRS § 367.220.

The Skilcraft court concluded that:

         [A] subsequent purchaser may not maintain an action against a seller
         with whom he did not deal or who made no warranty for the benefit of
         the subsequent purchaser. The language of the statute plainly
         contemplates an action by a purchaser against his immediate
         seller. . . The legislature intended that privity of contract exist
         between the parties in a suit alleging a violation of the
         Consumer Protection Act. We find distinguishable situations such as
         that presented in Ford Motor Co. v. Mayes, Ky. App., 575 S.W.2d 480
         (1978), where the defendant (Ford Motor Company) provides warranties
         to the ultimate purchaser to repair the item purchased.

836 S.W.2d at 909 (emphasis added).

         Despite the clear holding in Skilcraft requiring privity, one district court,

Naiser v. Unilever United States, Inc., 975 F. Supp. 2d 727 (W.D. Ky. 2013), broke

ranks in 2013. Id. at 743 (citing Skilcraft, 836 S.W.2d at 909). Naiser interpreted the

last sentence of the above excerpt from Skilcraft and held that a plaintiff may also

bring a KCPA claim where a defendant has “made valid express warranties for

Plaintiffs’ benefit.” Naiser, 975 F. Supp. at 743; see id. at 740.

         Naiser overextends the intent of the Kentucky legislature and the holding in

Skilcraft. Indeed, only a few courts have followed Naiser. Bosch v. Bayer Healthcare

Pharms., Inc., 13 F. Supp. 3d 730, 750–51 (W.D. Ky. 2014); Miller v. Coty, Inc., No.

3:14-cv-00443, 2018 WL 1440608, at *14 (W.D. Ky. Mar. 22, 2018). 9


9   Simpson also cites to Stafford v. Cross Country Bank, 262 F. Supp. 2d 776, 793 (W.D.
    Ky. 2003), a pre-Naiser case holding that the lack of privity in the technical sense
    did not foreclose plaintiffs’ KCPA claim. But Stafford has no application here. In

                  Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                            14
      “[W]here a state appellate court has resolved an issue to which the high court

has not spoken,” the Sixth Circuit instructs courts to “treat [those] decisions . . . as

authoritative absent a strong showing that the state’s highest court would decide the

issue differently.” Hisrich v. Volvo Cars of N. Am., Inc., 226 F.3d 445, 448 n.3 (6th

Cir. 2000) (citation and internal quotation marks omitted). Here, nothing suggests

that the Kentucky Supreme Court would apply any rule other than that which is

stated in Skilcraft. This Court therefore declines to follow Naiser and will instead

adhere to Skilcraft.

      Indeed, after Skilcraft, numerous Kentucky Courts of Appeals have cited

Skilcraft and interpreted the text of the KCPA “to mean that an individual must be

a purchaser with privity of contract in order to have standing to bring an action under

the [KCPA].” E.g., Williams v. Chase Bank USA, N.A., 390 S.W.3d 824, 829 (Ky. Ct.

App. 2012); Arnold v. Microsoft Corp., No. 2000-CA-002144, 2001 WL 1835377, at *7

(Ky Ct. App. Nov. 21, 2001); Potter v. Bruce Walters Ford Sales, Inc., 37 S.W.3d 210,

213 (Ky. Ct. App. 2000); Keaton v. G.C. Williams Funeral Home, Inc., 436 S.W.3d 538,




 Stafford, an individual had obtained a credit card in the plaintiff’s name through
 the defendant-bank, and the bank then proceeded to use “phony” representations
 and “incessant” tactics to collect the debt incurred. Id. at 779–81. The conclusion
 that privity was not necessary was premised primarily on “the Bank’s own
 continued assumption of privity” and the fact that “for all practical purposes
 [plaintiff] was treated as [an immediate purchaser].” Id. at 793. In contrast,
 Champion has never claimed to be in privity with Plaintiffs and the facts here bear
 no resemblance to the circumstances in Stafford.


                Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                          15
546 (Ky. Ct. App. 2013) (“Claims may only be brought under the KCPA by individuals

who personally purchase goods or services from a merchant.”).

         The Sixth Circuit and the majority of the federal district courts have also

followed suit in holding that privity is required under the KCPA. See, e.g., Yonts v.

Easton Tech. Prods., Inc., 676 F. App’x 413, 420 (6th Cir. 2017) (rejecting the

argument that a second-hand purchaser may sue a manufacturer because “[i]f a

consumer so far removed from the manufacturer could claim express-warranty or

KCPA protection, . . . [the statutory] limitations would be meaningless”); Merenbloom,

2017 WL 3973962, at *3 (6th Cir. June 16, 2017). 10 Thus, Naiser is an outlier. 11

         Here, Simpson is not in privity with Champion. Simpson did not purchase dog

food products from Champion. Rather, as the Complaint plainly states, Simpson

“purchased Orijen dry dog food products . . . from various pet food stores” in Kentucky.

(Doc. 29, ¶ 6). Because Simpson’s allegations do not involve “an action by a purchaser




10   See, e.g., McIntosh v. E-Backgroundchecks.com, Inc., No. 5:12-310-DCR, 2013 WL
     1187038, at *5 (E.D. Ky. Mar. 20, 2013); Day v. Fortune Hi-Tech Marketing, Inc.,
     No. 10-cv-305-GFVT, 2014 WL 4384443, at *9 (E.D. Ky. Sept. 3, 2014) (collecting
     additional cases); Morcus v. Medi-Copy Servs., 2017 U.S. Dist. LEXIS 195485, at
     *19 (E.D. Ky. Nov. 28, 2017); House v. Bristol-Myers Squibb Co., No. 3:15-CV00894-
     JHM, 2017 WL 55876, at *7 (W.D. Ky. Jan. 4, 2017).
11   To the extent there is any merit to the reasoning in Naiser, this is not a case where
     a defendant made a warranty “to the ultimate purchaser to repair the item
     purchased.” Skilcraft, 836 S.W.2d at 909; cf. Naiser, 975 F. Supp. 2d at 743.
     Moreover, as detailed below, there is a substantial difference between the
     representations in this case and those at issue in Naiser. See infra Part II.C.ii.


                   Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                             16
against his immediate seller,” Simpson lacks privity of contract. Therefore, Simpson

has no claim under the KCPA. Count I accordingly will be dismissed with prejudice.

        B.    The Virginia Consumer Protection Act (“VCPA”) (Count II)

        The VCPA prohibits “fraudulent acts or practices committed by a supplier in

connection with a consumer transaction.” Va. Code. § 59.1-200(A). A “supplier” is

defined by the VCPA to include “a seller . . . or a manufacturer, . . . who advertises

and sells, . . . goods or services to be resold . . . by other persons in consumer

transactions.” Va. Code § 59.1-198(C) (emphasis added). The VCPA therefore applies

to Lolles’ manufacturer-consumer relationship with Champion.

        To state a claim under the VCPA, a plaintiff must allege: “(1) fraud, (2) by a

supplier, (3) in a consumer transaction.” Enomoto v. Space Adventures, Ltd., 624 F.

Supp. 2d 443, 456 (E.D. Va. 2009). In misrepresentation cases, a plaintiff must also

prove “the elements of reliance and damages.” Owens v. DRS Auto. Fantomworks,

Inc., 764 S.E.2d 256, 260 (Va. 2014); Curtis v. Propel Prop. Tax Funding, LLC, No.

3:16-cv-00731-JAG, 2018 WL 717006, at *3 (E.D. Va. Feb. 5, 2018). 12 All of these

elements must be pled with particularity in accordance with Fed. R. Civ. P. 9(b); that

is, a plaintiff must state “the time, place, and contents of the false representations,

as well as the identity of the person making the misrepresentation and what he



12   The VCPA, however, “does not require the consumer to prove in every case that
     misrepresentations were made knowingly or with the intent to deceive.” Owens,
     764 S.E.2d at 260.


                 Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                          17
obtained thereby.” Wynn’s Extended Care, Inc. v. Bradley, 619 F. App’x 216, 220 (4th

Cir. 2015) (citation and internal quotation marks omitted).

      Defendants contend Lolles has failed to allege reliance. Here, Lolles alleges she

purchased Champion’s products “because she believed they were healthy, quality

products for her pet” and otherwise would not have done so “if she was aware that

the representations of Champion” were “false and deceptive.” (Doc. 29, ¶ 7). This

allegation, coupled with the specific statements Lolles identified on the package label

and the allegations regarding how these statements constitute misrepresentations,

is sufficient to satisfy the demands of Rule 9. Id. at ¶¶ 13–30. Accordingly, Count II

stands.

      C.     Simpson’s Breach of Express Warranty Claim (Count III)

      Express warranties are created under Kentucky law by: (1) an “affirmation of

fact or promise” or “description of the goods”; (2) “made by the seller to the buyer”;

(3) “which relates to the goods”; and (4) “becomes part of the basis of the bargain.”

KRS § 355.2-313 (emphasis added). For a representation to be actionable as an

express warranty, the seller’s affirmations must rise to “something more than

ordinary puffing, sales talk, or expressions of opinion.” Biszantz v. Thoroughbreds,

620 F. App’x 535, 541 (6th Cir. 2015); Overstreet v. Norden Laboratories, Inc., 669

F.2d 1286, 1290 (6th Cir. 1982); KRS § 355.2-313(2) (“[A]n affirmation merely of the

value of the goods or a statement purporting to be merely the seller’s opinion or

commendation of the goods does not create a warranty.”). The test is “whether the

                Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                          18
seller assumes to assert a fact of which the buyer is ignorant, or whether he merely

states an opinion or expresses a judgment about a thing as to which they may each

be expected to have an opinion and exercise a judgment.” Overstreet, 669 F.2d at

1290–91 (quoting Wedding v. Duncan, 220 S.W.2d 564, 567 (Ky. 1949)).

      The defect in Count III is not whether Champion’s package label constitutes

puffery or a commendation of the goods. The problem, again, is that Simpson’s breach

of warranty claim is foreclosed by the privity requirement under Kentucky law.

             i.      Simpson Lacks Privity

      The Sixth Circuit in applying Kentucky law succinctly summarized the privity

requirement in warranty claims:

      Under Kentucky law, liability for breach of warranty is governed by the
      terms of the contract and statutory provisions of Kentucky’s Uniform
      Commercial Code. Williams v. Fulmer, 695 S.W.2d 411, 413 (Ky. 1985).
      [Where] there [i]s no contract between the [parties], Kentucky Revised
      Statute § 355.2-318 controls [the] cause of action. Under this statute,
      claims for breach of express or implied warranties may proceed
      only where there is privity between the parties. Real Estate Mktg.
      v. Franz, 885 S.W.2d 921, 926 (Ky. 1994).

Waterfill v. Nat’l Molding Corp., 215 F. App’x 402, 405 (6th Cir. 2007) (emphasis

added) (holding that “privity existed only between [defendant] and its distributors,

who were the immediate purchasers of its [product].”). This statement of the law is

underscored by the standards pronounced in the cases the Waterfill Court cited.

      In Williams v. Fulmer, the Kentucky Supreme Court explained that “[i]f

liability is based on sale of the product, it can be extended beyond those persons in



                  Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                          19
privity of contract only by some provision of the U.C.C. as adopted in Kentucky.” 695

S.W.2d at 413. “The only provision of the U.C.C. extending breach of warranty,” the

court continued, “is KRS 355.2-318” and it applies “in injury cases.” 695 S.W.2d at

413. 13 Although the claims in Williams stemmed from an allegedly defective

motorcycle helmet that was worn by the passenger in a fatal accident, id. at 412, the

court concluded that warranty claims “are limited to the purchaser and to ‘any

natural person who is in the family or household of [the] buyer or who is a guest in

his home.’” Id. at 414 (quoting KRS § 355.2-318). The Court was emphatically clear

that it had “no precedent for changing statutory law by court decision as we do for

common law negligence rules” and “no precedent for abolishing privity where liability

is based on the sales contract.” Id.

        Then, in Real Estate Mktg. v. Franz, 885 S.W.2d 921 (Ky. 1994), the Kentucky

Supreme Court declined to follow other states that had abolished the privity

requirement, and instead, reaffirmed the privity requirement in a purely commercial




13   In pertinent part, KRS § 355.2-318, titled “Third party beneficiaries of
     warranties express or implied,” states:

        A seller’s warranty whether express or implied extends to any natural
        person who is in the family or household of his buyer or who is a guest
        in his home if it is reasonable to expect that such person may use,
        consume or be affected by the goods and who is injured in person by
        breach of the warranty.

     KRS § 355.2-318 (emphasis added).


                 Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                          20
case. Id. at 925–26. There, defendant built a home and sold it; the purchasers then

sold the home to plaintiffs. Id. at 922. When plaintiffs noticed mold, mildew, and

warped flooring, they sued the defendant-homebuilder. Id. Citing to Williams v.

Fulmer, the Franz Court rejected plaintiffs’ breach of warranty claim and stated the

following:

      [T]his Court is not prepared, as a matter of judicial policy, to extend the
      theory of a warranty implied in law beyond the kind of warranty
      statutorily created in Kentucky’s version of the U.C.C. A step of this
      nature is a public policy to be decided by the legislature. We find no
      public policy to extend warranty protection in the U.C.C.

Id. at 926. The court’s holding is unequivocal.

      Here, as noted above, it is clear from the face of the Complaint that Simpson

lacks privity. Moreover, Simpson cannot shoehorn her warranty claim into the

broader protections under KRS § 355.2-318 because this is not a personal injury case,

and even if it was, Simpson does not qualify as a “person who is in the family or

household of [the] buyer or who is a guest in his home.” KRS § 355.2-318. To be clear,

Simpson does not allege any harm to her pets. Nor does she claim that she purchased

a bag of dog food containing any of the alleged impurities (e.g., hair, insects, livestock

tags). Rather, she alleges Champion misrepresented its dog food as a high-quality

product containing “fresh,” “raw,” “regional” ingredients when in reality it contains

undisclosed heavy metals and contaminants. Indeed, according to Simpson, she was

harmed because the products she paid for and received were “less valuable than as

marketed and represented to them and other consumers.” (Doc. 29, ¶ 3) (emphasis

                 Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                           21
added). Assuming this to be true, Simpson nonetheless lacks privity and therefore

Count III must be dismissed.

             ii.      The Naiser Case

      In support of her breach of warranty claim, Simpson again urges this Court to

follow Naiser, (Doc. 35 at 12–13), which allowed a breach of express warranty claim

to go forward despite that privity was absent. 975 F. Supp. 2d at 738–40. There, the

plaintiffs alleged they purchased a hair straightening product from Rite-Aid and

Target that caused “hair loss” and “scalp burns.” Id. at 731–32. The label on the

product represented that (1) the product was a “smoothing” treatment; (2) its effects

would last “up to 30 days” when in reality the “effects could be expected to last for

months”; and (3) the product contained “no formaldehyde” when in fact it contained

“a chemical that is known to release formaldehyde” upon its use. 975 F. Supp. 2d at

734, 741. For several reasons, this Court will not follow Naiser.

      First, Naiser is readily distinguishable by its facts. There, the plaintiffs

suffered personal injuries, whereas Simpson’s alleged injury is purely economic.

Moreover, in contrast to the misrepresentations in Naiser, here, the package label

does not contain any variant of the phrase “no heavy metals.” But that is the core

premise of Simpson’s claim. To reach the result Simpson urges the Court to reach,

one must read more information into the package labeling than what it states. See

Strayhorn v. Wyeth Pharms., Inc., 737 F.3d 378, 395 (6th Cir. 2013) (finding no merit

to express-warranty claims where plaintiff attacked adequacy of drug label, rather

                   Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                           22
than a false affirmation).

      Second, Naiser is based on an unsupported extension of Kentucky law. Naiser

cited to two of the same cases discussed above, Waterfill v. Nat’l Molding Corp., 215

F. App’x 402, 405 (6th Cir. 2007) and Williams v. Fulmer, 695 S.W.2d 411 (Ky. 1985),

but ignored Real Estate Mktg. v. Franz, 885 S.W.2d 921 (Ky. 1994). See Naiser, 975

F. Supp. 2d at 738, 740. Naiser erroneously assumed that because “Kentucky courts

have not considered any cases involving direct representations to consumers,” it was

authorized to proceed to “consider how other jurisdictions have dealt with such

promises.” Id. at 739–40. In doing so, the Naiser Court disregarded a clear statement

of Kentucky law in binding precedent simply because the cases were not factually

identical.

      Lastly, Naiser grossly misapprehended three cases applying Kentucky law.

975 F. Supp. 2d at 738–40. The three cases being Levin v. Trex Co., Inc., No. 3:10-cv-

692–CRS, 2012 WL 7832713 (W.D. Ky. Mar. 5, 2012); Williams v. Volvo-White, 2003

WL 22681457 (Ky. App. Nov. 14, 2003); and Gooch v. E.I. Du Point de Nemours & Co.,

40 F. Supp. 2d 863 (W.D. Ky. 1999).

      In the first case, Levin v. Trex Co., Inc., a consumer purchased decking

materials from a retailer and later sued the manufacturer, alleging breach of express

warranty. The warranty at issue was provided by the manufacturer and explicitly

stated that it ran to the “‘individual residential homeowner’ purchasing the product”

and that “[t]his warranty gives you specific legal rights.” 2012 WL 7832713, at *2

                Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                         23
(W.D. Ky. Mar. 5, 2012). The district court noted that while Kentucky law normally

requires buyer-seller privity to maintain a cause of action for breach of warranty, it

“anticipate[d] that Kentucky courts would hold that an express warranty action could

be maintained in [a] case, where the manufacturer’s written warranty

expressly stated that its warranty ran directly to the intended consumer,

the ‘individual residential homeowner.’” Id. at *3. Thus, Levin held that plaintiff’s

claim could proceed “based on Plaintiff's position as the expressly intended

beneficiary of the warranty issued by Defendant.” Id. at *4.

      In Naiser, however, the defendant had made no representation comparable to

that in Levin, i.e., that its warranties ran directly to the intended consumer. Yet the

Naiser court expanded Levin’s rationale to embrace cases where the “express

warranties were clearly intended for the product’s consumers,” even if the warranties

did not “expressly state that they run directly to the intended consumers.” 975 F.

Supp. 2d at 739–40. This Court disagrees.

      The second case, Williams v. Volvo-White, No. 2002-CA-001469-MR, 2003 WL

22681457, at *3 (Ky. App. Nov. 14, 2003), involved used trucks the plaintiff had

purchased. Id. at *1. The Kentucky Court of Appeals assumed that plaintiff had

privity as a subsequent purchaser so as to limit the extent of the manufacturer’s

warranty, which stated that the buyer’s remedy is “limited to repair or replacement

of the part or component which is determined defective in normal use.” Id. at *3. But

Naiser leveraged Williams to expand, rather than limit, the scope of liability.

                Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                          24
      Finally, in Gooch v. E.I. Du Point de Nemours & Co., 40 F. Supp. 2d 863 (W.D.

Ky. 1999), plaintiff used a herbicide he had purchased from a retailer, which allegedly

caused plaintiff’s corn not to produce. Id. at 865–67. In addition to the product label,

which stated that DuPont warranted the product to be “reasonably fit for the purpose

stated in the Directions for Use,” plaintiff had “engaged in several conversations with

DuPont’s field representative . . . who informed him that [the product] was a good

product to control rhizome johnson grass.” Id. at 866–67. The court held that the

disclaimers on the label did not exclude DuPont’s warranty that the product was

“reasonably fit” for the intended purpose of “control[ing] johnson grass . . . without

harming the crop upon which it is applied.” Id. at 869. Gooch does not contain the

word “privity,” much less any discussion of Kentucky’s privity requirement. Naiser

acknowledges as much in citing Gooch and included the parenthetical: “not discussing

the privity requirement, but applying Kentucky law and allowing an express

warranty action by a consumer against a manufacturer where no buyer-seller

relationship existed but the consumer relied on warranties that were made by the

manufacturer on the product’s label.” 975 F. Supp. 2d at 740.

      In short, Naiser is not supported by binding precedent and is premised on

overly broad interpretations of other cases applying Kentucky law. Principles of

federalism, therefore, dictate that Naiser should not be followed.

      “When sitting in diversity jurisdiction, this court must follow the controlling

decision of the [forum’s] highest state court. But if the ‘state’s highest court has not

                Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                          25
spoken on a precise issue,’ this court must follow a decision of the state appellate

court, published or unpublished, ‘unless it is convinced by other persuasive data that

the highest court of the state would decide otherwise.’” E.g., Am. Tooling Ctr., Inc. v.

Travelers Cas. & Sur. Co. of Am., 895 F.3d 455, 460 n.1 (6th Cir. 2018) (quoting

Ziegler v. IBP Hog Mkt., Inc., 249 F.3d 509, 517 (6th Cir. 2001)); see Erie R.R. Co. v.

Tompkins, 304 U.S. 64, 76–79 (1938); AllState Ins. Co. v. Thrifty Rent-A-Car Sys.,

Inc., 249 F.3d 450, 454 (6th Cir. 2001). The Sixth Circuit’s repeated admonition in

this area has long been the following:

       [F]ederal courts “must proceed with caution” when making
       pronouncements about state law. Sitting in diversity, [courts] are “not
       commissioned to take a position regarding the advisability or fairness of
       the state rule to be applied, but must determine the issue as would the
       highest court of the state.” [A] [c]ourt’s proper reluctance to speculate on
       any trends of state law applies with special force to a plaintiff in a
       diversity case, like this one, who has chosen to litigate his state law
       claim in federal court. Furthermore, “when given a choice between
       an interpretation of [state] law which reasonably restricts
       liability, and one which greatly expands liability, [courts]
       should choose the narrower and more reasonable path.”

Combs v. Int’l Ins. Co., 354 F.3d 568, 577 (6th Cir. 2004) (emphasis added); id. at 577–

78 (“[F]ederal courts sitting in a diversity case are in ‘a particularly poor position . . .

to endorse [a] fundamental policy innovation . . . . Absent some authoritative signal

from the legislature of the courts of [the state], we see no basis for even considering

the pros and cons of innovative theories . . . .” (alterations in original) (quoting Dayton

v. Peck, Stow & Wilcox Co. (Pexto), 739 F.2d 690, 694 (1st Cir. 1984)). Naiser did not

adhere to these principles of federalism.

                 Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                            26
          In the interest of federal-state comity, the Court finds that the appropriate

course is to decline to expand Kentucky law based on speculation regarding trends in

the law and perceptions of fairness. As such, the Kentucky Supreme Court’s strict

application of the privity requirement applies here.

          Accordingly, because Simpson is not in privity with Champion, Simpson’s

express warranty claim (Count III) must be dismissed. Waterfill, 215 F. App’x at 405

(holding that “privity existed only between [defendant] and its distributors, who were

the immediate purchasers of its [product].”); see also Loeb v. Champion Petfoods USA,

Inc., No. 18-cv-494, 2018 WL 2745254, at *8 (E.D. Wisc. Aug. 7, 2018) (dismissing

class action express warranty claim on a motion to dismiss because Wisconsin law

required privity). 14

          D.    Lolles’ Breach of Express Warranty Claim (Count IV)

          Unlike Kentucky, Virginia has abolished the privity requirement in actions

“resulting from negligence” (Va. Code § 8.01-223) and actions involving the sale of



14    Loeb v. Champion Petfoods USA, Inc., No. 18-cv-494, 2018 WL 2745254 (E.D. Wisc.
     Aug. 7, 2018) is one of at least sixteen (16) class actions in the United States
     (including this one) filed against Champion in 2018. Vado v. Champion Petfoods
     USA, Inc., No. 18-cv-07118-JCS, 2019 WL 634644, at *2 n.2 (N.D. Cal. Feb. 14,
     2019) (collecting cases). The allegations in Loeb are virtually identical to the
     Complaint in this case. At the motion to dismiss stage in Loeb, the court allowed
     the Wisconsin deceptive trade practices claim to proceed, 2018 WL 2745254 at *6,
     but dismissed plaintiffs’ claim under the Wisconsin administrative code, id. at *7,
     and dismissed plaintiffs’ express warranty claim because Wisconsin law requires
     privity as an element. id. at *8. Loeb, however, was recently dismissed in its entirety
     on summary judgment. 359 F. Supp. 3d 597, 605–06 (E.D. Wisc. 2019).


                    Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                              27
goods. Va. Code § 8.2-318. The latter, as relevant here, provides that:

      Lack of privity between plaintiff and defendant shall be no defense in
      any action brought against the manufacturer or seller of goods to recover
      damages for breach of warranty, express or implied, or for negligence,
      although the plaintiff did not purchase the goods from the defendant, if
      the plaintiff was a person whom the manufacturer or seller might
      reasonably have expected to use, consume, or be affected by the goods .
      ..

Va. Code § 8.2-318. That statute effectively “preserves for remote users the

warranties already enjoyed by an immediate purchaser.” Buettner v. R. W. Martin &

Sons, 47 F.3d 116, 118 (4th Cir. 1995).

      Express warranties are created as provided in Va. Code § 8.2-313, which

mirrors KRS § 355.2-313. Virginia law holds that “whether a particular affirmation

of fact made by the seller constitutes an express warranty is generally a question of

fact.” Bayliner Marine Corp. v. Crow, 509 S.E.2d 499, 502 (Va. 1999); Benedict v.

Hankook Tire Co., 295 F. Supp. 3d 632, 653 (E.D. Va. 2018). Therefore, Count IV

survives Champion’s motion to dismiss.

      E.     Breach of Implied Warranty (Count V)

      Under Virginia and Kentucky law, “a warranty that the goods shall be

merchantable is implied in a contract for their sale if the seller is a merchant with

respect to goods of that kind.” KRS § 355.2-314(1); Va. Code § 8.2-314(1). For goods

to be merchantable, they must, in relevant part: (1) “pass without objection in the

trade under the contract description”; (2) be “of fair average quality within the

description”; (3) be “fit for the ordinary purposes for which such goods are used”; and

                Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                          28
(4) “conform to the promises or affirmations of fact made on the container or label if

any.” KRS § 355.2-314(2); Va. Code § 8.2-314(2). In Virginia, the implied warranty of

merchantability “runs from the seller to the purchaser and then through the

purchaser to the ultimate user.” Goodbar v. Whitehead Bros., 591 F. Supp. 552, 567

(E.D. Va. 1984), aff'd sub nom. Beale v. Hardy, 769 F.2d 213 (4th Cir. 1985). 15

         With respect to Lolles’ implied warranty claim, at this preliminary stage it

cannot be said that Champion’s products, in fact, “conform to the promises or

affirmations of fact made on the container or label . . .” Va. Code § 8.2-314(2). As such,

Lolles’ claim cannot be dismissed at this time.

         On the other hand, Simpson’s implied warranty claim must be dismissed under

Kentucky law for lack of privity. Kentucky law is clear that a plaintiff alleging “a

claim based upon an implied warranty must establish that [they] enjoyed privity of

contract with the defendant-seller against whom the implied warranty claim is

asserted.” Sims v. Atrium Medical Corp., No. 4:17-cv-00160, 2018 WL 4997049, at *7

(W.D. Ky. Oct. 15, 2018) (quoting Brown Sprinkler Corp. v. Plumbers Supply Co., 265




15   There is one exception: “[P]rivity is required for a plaintiff to recover on a breach of
     implied warranty of merchantability claim for consequential economic loss
     damages” in a negligence action. Robert’s Farm Equip., Inc. v. William Hackett
     Chains, Ltd., No. 1:10-cv-00282, 2011 U.S. Dist. LEXIS 4851, at *12, *15–17 (E.D.
     Va. Jan. 4, 2011) (discussing Beard Plumbing and Heating v. Thompson Plastics,
     Inc., 491 S.E.2d 731, 320–21 (Va. 1997); and Pulte Home Corp. v. Parex, Inc., 579
     S.E.2d 188, 191–93 (Va. 2003)). That exception is not implicated here because this
     is not a negligence action.


                   Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                              29
S.W.3d 237, 240 (Ky. App. 2007) (citing Compex Int’l Co., Ltd. v. Taylor, 209 S.W.3d

462, 465 (Ky. 2006))); Waterfill, 215 F. App’x at 405 (“[C]laims for breach of express

or implied warranties may proceed only where there is privity between the

parties.” (emphasis added)).

      Even if this Court were to follow Naiser with respect to Simpson’s breach of

express warranty claim, the holding in Naiser “had no impact on the privity of

contract requirement with respect to implied warranty causes of action.” Bosch v.

Bayer Healthcare Pharms., Inc., 13 F. Supp. 3d 730, 749 (W.D. Ky. 2014); cf. supra

Part II.C.ii. As such, implied warranties in Kentucky do not extend beyond the buyer-

seller relationship. Compex, 209 S.W.3d at 465; Bosch, 13 F. Supp. 3d at 748.

      Compex is the last word from the Kentucky Supreme Court on the issue of

privity in implied warranty claims. In Compex, the Kentucky Supreme Court was

clear that privity is a strict requirement for implied warranty claims. There, the court

considered an implied warranty claim against the manufacturer of a chair plaintiffs

had purchased from a retailer, K-Mart. 209 S.W.3d at 463. The court rejected a

myriad of policy arguments and underscored that the Kentucky “legislature expressly

established the privity requirement.” Id. at 465 (citing Commonwealth ex rel. Cowan

v. Wilkinson, 828 S.W.2d 610, 614 (Ky. 1992) (“It is beyond the power of a court to

vitiate an act of the legislature on the grounds that public policy promulgated therein

is contrary to what the court considers to be in the public interest.”)). In the end, the

Kentucky Supreme Court reversed the court of appeals, and dismissed the implied

                Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                           30
warranty claim because the plaintiffs had not purchased the chair directly from

Compex. Id. at 463, 465; see also Bridgefield Cas. Ins. Co. v. Yamaha Motor Mfg. Corp.

of Am., 385 S.W.3d 430, 434 (Ky. Ct. App. 2012) (following the rule in Compex).

      Here, as in Compex, there is no dispute that Simpson purchased Champion’s

products at various retail stores, and thus no buyer-seller relationship exists. (Doc.

29, ¶ 6). The cases Simpson cites to support the proposition that privity is not required

all involved Michigan law, and therefore are inapplicable. (Doc. 35 at 19). This is

because Kentucky law is well-settled: An implied warranty claim cannot proceed

where privity is absent.

      Accordingly, the Court will dismiss Simpson’s claim under Count V.

      F.     Fraudulent Omission (Count VI)

      In Count VI, Plaintiffs assert a fraudulent omission claim on the basis that

Champion represented its products as containing ingredients that are “fresh or raw

and preservative free” but knew and failed to disclose that the dog food is

“contaminated with excessive quantities of arsenic, lead, cadmium, and mercury.”

(Doc. 29, ¶¶ 89–91, 93).

      “Fraud by omission is not the same, at law, as fraud by misrepresentation, and

has substantially different elements” because fraud by omission “is grounded in a

duty to disclose.” Giddings & Lewis, Inc. v. Indus. Risk Insurers, 348 S.W.3d 729, 747

(Ky. 2011) (citation and internal quotation marks omitted). A fraudulent omission




                Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                           31
claim, however, must still be pled in accordance with Fed. R. Civ. P. 9(b). 16

          The required elements to state a claim for fraudulent omission under

Kentucky and Virginia law are almost identical. 17 Under Kentucky law, a plaintiff

must show: (1) “a duty to disclose the material fact at issue”; (2) failure to disclose;

(3) reliance; and (4) damages. Morris Aviation, LLC v. Diamond Aircraft Indus., 536

F. App’x 558, 568 (6th Cir. 2013) (quoting Giddings, 348 S.W.3d at 747). Virginia law

requires the same. 18 Hitachi Credit Am. Corp. v. Signet Bank, 166 F.3d 614, 629 (4th

Cir. 1999) (noting that under Virginia law, “silence does not constitute fraud in the




16   “To comport with Rule 9(b) for a fraudulent omission claim, a plaintiff must plead:
     ‘(1) precisely what was omitted; (2) who should have made a representation; (3) the
     content of the alleged omission and the manner in which the omission was
     misleading; and (4) what [the fraudfeasor(s)] obtained as a consequence of the
     alleged fraud.’” RQSI Global Asset Allocation Master Fund, Ltd. v. Aperçu Int’l PR
     LLC, 683 F. App’x 497, 505 (6th Cir. 2017) (quoting Republic Bank & Trust Co. v.
     Bear Stearns & Co., 683 F.3d 239, 256 (6th Cir. 2012)).
17   Virginia law “recognizes ‘concealment,’ otherwise known as fraud by omission.”
     White v. Potocska, 589 F. Supp. 2d 631, 642 (E.D. Va. 2008) (citing Bank of Montreal
     v. Signet Bank, 193 F.3d 818, 826 (4th Cir. 1999)).
18   Under Virginia law, “fraud by omission requires the [plaintiff] to prove by clear and
     convincing evidence (1) that the [defendant] deliberately concealed a material fact
     with intent to prevent the [plaintiff] from learning the truth, (2) that the
     [defendant] knew that the [plaintiff] [was] acting upon the assumption that the
     fact does not exist, and (3) that the [defendant] had a duty to disclose that fact.”
     Kuhn v. Visnic Homes, Inc., No. 1:16-cv-440, 2017 WL 2226718, at *9 (E.D. Va.
     May 22, 2017) (citing, e.g., Norris v. Mitchell, 495 S.E.2d 809, 812–13 (Va. 1998)).
     “In all cases of fraud the plaintiff must prove that it acted to its detriment in actual
     and justifiable reliance on the defendant’s misrepresentation (or on the assumption
     that the concealed fact does not exist).” Bank of Montreal, 193 F.3d at 827.


                   Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                              32
absence of a duty to disclose” and fraud by omission “always involves deliberate

nondisclosure designed to prevent another from learning the truth”).

          Whether there exists “a duty to disclose is a matter of law for the court.”

Giddings, 348 S.W.3d at 747 (citing, inter alia, Restatement (Second) of Torts § 551

cmt. m (1977)). Plaintiffs’ claim is doomed because Champion was under no duty to

disclose the presence of naturally occurring heavy metals in its products.

          Kentucky recognizes a duty to disclose in only four circumstances: “1) fiduciary

relationship; 2) statutory requirement; 3) ‘when a defendant has partially disclosed

material facts to the plaintiff but created the impression of full disclosure’; and 4)

‘where one party to a contract has superior knowledge and is relied upon to disclose

same.’” Morris, 536 F. App’x at 568 (quoting Giddings, 348 S.W.3d at 747–48).

Virginia law imposes a duty to disclose in similar limited circumstances. 19

          Here, Plaintiffs allege Champion “had a fiduciary duty to disclose” because it




19    A duty to disclose may arise under Virginia law in the following situations: “(1) if
     the fact is material and the one concealing has superior knowledge and knows the
     other is acting upon the assumption that the fact does not exist”; “(2) if one party
     takes actions which divert the other party from making prudent investigations (e.g.,
     by making a partial disclosure)” but “[o]bviously, the concealment itself cannot
     constitute one of these diversionary actions—then there would always be a duty to
     disclose,” Bank of Montreal, 193 F.3d at 829 & n.8; or (3) if “some fiduciary or
     confidential relationship . . . exist[s] between the parties.” Western Capital Partners,
     LLC v. Allegiance Title & Escrow, Inc., 520 F. Supp. 2d 777, 782 (E.D. Va. 2007);
     see also TC Tech Mgt. Co. v. Ceeks on Call America, Inc., No. 2:03–CV–714–RAJ,
     2004 WL 5154906, at *5 (E.D. Va. Mar. 24, 2004) (noting that a statutory duty to
     disclose may also exist).


                    Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                              33
was “in a superior position of knowledge of the true state of the facts” regarding its

products. (Doc. 29, ¶ 92). The Court disagrees.

          First, Plaintiffs are conflating two separate scenarios that give rise to a duty

to disclose. Second, although Plaintiffs allege that a fiduciary duty exists, courts “are

not bound to accept as true a legal conclusion couched as a factual allegation.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citation and internal quotation marks

omitted). Indeed, Plaintiffs’ legal conclusion is absurd. “[T]he duty arising from a

confidential or fiduciary relationship or a duty provided by statute, are plainly

inapplicable to the commercial sales transaction in this case.” Giddings, 348 S.W.3d

at 747–48. And “courts have been careful not to apply the other three circumstances

so broadly as to transform everyday, arms-length business transactions into fiduciary

relationships.” Morris, 536 F. App’x at 568 (citations and internal quotation marks

omitted) (observing inter alia, that under Kentucky law, the “superior knowledge”

duty requires privity). 20 Otherwise, every manufacturer of the products at the local




20    As to any duty that might arise pursuant to the other available options under
     Virginia law, first, the Complaint fails to state facts satisfying Rule 9(b) that show
     Champion made “a knowing and a deliberate decision not to disclose a material fact”
     (i.e., the existence of heavy metals in Champion’s dog food). Norris v. Mitchell, 495
     S.E.2d 809, 812 (Va. 1998); see Bank of Montreal, 193 F.3d at 829. Second, the
     Complaint is bereft of any allegation that Champion took “actions [to] divert [Lolles]
     from making prudent investigations (e.g., by making a partial disclosure)” and
     “[o]bviously, the concealment itself cannot constitute one of these diversionary
     actions—then there would always be a duty to disclose.” Bank of Montreal, 193 F.3d
     at 829.


                   Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                             34
grocer would be in a fiduciary relationship with every consumer.

        That leaves Plaintiffs’ argument that Champion’s package labeling “created

the impression of full disclosure.” (Doc. 35 at 21–22). But the representations on

Champion’s packaging are not the type of “partial disclosure” that gives rise to a duty

to disclose every facet of the product’s makeup. The fact that heavy metals naturally

exist in organic proteins and in high concentrations in fish, see FDA Diet Study, supra

note 4, belies Plaintiffs’ logic that Champion had a duty to disclose this information. 21

        Champion did not claim that its products were free from any heavy metals and

any inference to the contrary reads too much into Champion’s representations.

Rather, Champion’s labeling conveys that its products are made from “biologically




21   Consider the following two tables. The first table is the data from the FDA Diet
     Study and the second is the data from the White Paper. Both documents are cited
     in the Complaint and the figures below have been converted from mg/kg to ug/kg
     as stated in the Complaint, i.e., (mg/kg) x (1,000) = (ug/kg).

                                                  Salmon
               Chicken      Eggs    Turkey         Fillet   Tuna (canned)   Total
       Arsenic    3           0       6             293         999         1301
       Cadmium   0.3          0      0.1              1          15          16.4
       Lead       0          0.4      0               0           1           1.4
       Mercury    0          0.1     0.1             21         136         157.2

                    Champion’s Dog Food
       Arsenic             890
       Cadmium              90
       Lead                230
       Mercury              20


                  Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                             35
appropriate,” “high quality ingredients fit for human consumption.” (Doc. 29, ¶¶ 16,

66, 74). But a “company is not required to volunteer [information] simply because it

makes statements about the high quality of its products and terms of its warranties.”

Morris, 536 F. App’x at 560, 569 (no duty to disclose the investigation of the company

and its financial problems when sales agents boasted of the “quality and reliability”

of its warranties in the course of plaintiff purchasing one of its airplanes, despite that

two weeks later the company declared bankruptcy and voided the warranties). Under

Plaintiffs’ theory, virtually any information not included on a package’s label would

amount to a failure to disclose.

      Moreover, it is axiomatic that “mere silence does not constitute fraud where it

relates to facts open to common observation or discoverable by the exercise of ordinary

diligence, or where means of information are as accessible to one party as to the

other.” Giddings, 348 S.W.3d at 749 (quoting Bryant v. Troutman, 287 S.W.2d 918,

920–21 (Ky. 1956)). Here, Champion publicly published—on the internet—the “White

Paper” in May 2017, a year before this lawsuit was filed. Plaintiffs could readily have

discovered that publication, which discloses the concentration of heavy metals in

Champion’s dry dog food. In addition, the FDA Diet Study Plaintiffs cite in the

Complaint has been published since 2014, which clearly informs consumers that fish

contains high levels of mercury and arsenic.

      Thus, by ordinary diligence and attention, Plaintiffs should have known that

anything containing fish might also contain high concentrations of heavy metals. “[I]t

                 Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                           36
is the [Plaintiffs’] own folly if [they] neglected to do so,” and therefore they are

“remediless.” Republic Bank & Trust Co. v. Bear Stearns & Co., 683 F.3d 239, 255

(6th Cir. 2012) (quoting Mayo Arcade Corp. v. Bonded Floors Co., 41 S.W.2d 1104,

1109 (Ky. 1931)); Harris v. Dunham, 127 S.E.2d 65, 73 (Va. 1962) (“The common law

affords to everyone reasonable protection against fraud in dealing, but does not go to

the romantic length of giving indemnity against the consequences of indolence and

folly, or a careless indifference to the ordinary and accessible means of information.”).

      For all these reasons, Plaintiffs’ fraudulent omission claim fails.

      G.     Unjust Enrichment (Count VII)

      In Kentucky, to sustain a claim for unjust enrichment a plaintiff must

establish three elements: “(1) [a] benefit conferred upon defendant at plaintiff’s

expense; (2) a resulting appreciation of benefit by defendant; and (3) inequitable

retention of that benefit without payment for its value.” Superior Steel, Inc. v. Ascent

at Roebling’s Bridge, LLC, 540 S.W.3d 770, 778 (Ky. 2017) (quoting Furlong Dev. Co.

v. Georgetown-Scott Cty. Planning & Zoning Comm’n, 504 S.W.3d 34, 39–40 (Ky.

2016)); see also Firestone v. Wiley, 485 F. Supp. 2d 694, 704 (E.D. Va. 2007) (same

under Virginia Law). Plaintiffs’ claim fails on the first element.

      “Kentucky courts have consistently found that the first element not only

requires a benefit be conferred upon the defendant, but also that the plaintiff be the

party conferring that benefit.” Pixler v. Huff, No. 3:11-CV-00207-JHM, 2011 WL

5597327, at *11 (W.D. Ky. Nov. 17, 2011) (collecting cases); 2815 Grand Realty Corp.

                Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                           37
v. Goose Creek Energy, Inc., No. 7:08-CV-186, 2010 WL 4313582, at *4 (E.D. Ky. Oct.

26, 2010) (requiring a direct conferral of a benefit). In other words, the plaintiff “must

show that he conferred a benefit directly upon [defendants].” Lewis v. Jones, No. 6:17-

CV-38, 2018 WL 5043773, at *5 (E.D. Ky. Oct. 17, 2018).

         Virginia courts seem to follow the same rationale: An indirect benefit or a

benefit to a third party is simply insufficient to sustain an unjust enrichment claim.

See, e.g., Tao of Sys. Integration v. Analytical Servs. & Materials, Inc., 299 F. Supp.

2d 565, 576 (E.D. Va. 2004) (“To bring an action to recover monies received by the

defendant from a third party, a plaintiff must demonstrate that he had a preexisting

right to that fund.”). 22



22   In Firestone, 485 F. Supp. 2d at 704 n.12, the court observed “even assuming
     plaintiff's amended complaint were read to imply that the 2006 appraisal was sent
     to defendants, receipt of the appraisal alone is insufficient to state a claim for
     unjust enrichment.” The court cited a host of cases in support of this proposition.
     See id. (citing Eckstone & Assocs. Ltd. v. Keilp, 1995 Va. Cir. LEXIS 1404, at *3–4
     (Va. Cir. 1995) (dismissing unjust enrichment claim because “[o]ne of the
     requirements for the application of unjust enrichment is that services were
     accepted by the person sought to be charged, used and enjoyed by him or her”);
     Kang v. Roof, 24 Va. Cir. 193, 195–96 (Va. Cir. 1991) (dismissing unjust enrichment
     counterclaim because “[a] party who fails to show that the receiver experienced
     enrichment, or appreciated the benefit, is fatal to a claim of unjust enrichment”);
     Qualichem Inc. v. Xelera, Inc., 62 Va. Cir. 179, 183 (Va. Cir. 2003) (dismissing
     unjust enrichment claim where buyer’s “voluntary” payments to third party did
     “not provide it with any action at law or in equity” against seller); Park Eldenwood
     Assoc. v. Firestone Capital Corp., 26 Va. Cir. 70, 74 (Va. Cir. 1991) (dismissing
     unjust enrichment claim because “[w]hen the defendant has derived no right or
     benefit from the plaintiff, the law will not indulge in the fiction of an implied
     promise of the defendant to the plaintiff”). The rationale applies with equal force
     in the context of this case.


                  Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                            38
      Here, Plaintiffs did not directly confer a benefit on Champion. Plaintiffs

purchased Champion’s products from retailers. The fact that “[Champion] charged

[premium] prices for [dog food]; retailers then passed the cost to customers; customers

paid these prices; and [Champion] profited” is simply “insufficient to plead unjust

enrichment.” See Commonwealth of Kentucky v. Marathon Petroleum Co., LP, 191 F.

Supp. 3d 694, 706 (W.D. Ky. 2016). To hold otherwise would overextend the equitable

doctrine and allow every unsatisfied consumer to sue a manufacturer when they feel

the value of their purchase is somehow diminished. This is contrary to the general

purpose of an unjust enrichment claim, which exists to compensate for benefits

conferred, not loss suffered. See, e.g., Wuliger v. Mfrs. Life Ins. Co. (USA), 567 F.3d

787, 799 (6th Cir. 2009); Vanhook Enters. v. Kay & Kay Contr., LLC, 543 S.W.3d 569,

573 (Ky. 2018); Hughes & Coleman, PLLC v. Chambers, 526 S.W.3d 70, 74–75 (Ky.

2017); Lofton v. Fairmont Specialty Ins. Managers, Inc., 367 S.W.3d 593, 597 (Ky.

2012); see also Kern v. Freed Co., 299 S.E.2d 363, 364–65 (Va. 1983).

      Accordingly, Plaintiffs’ unjust enrichment claim will be dismissed.

IV.   CONCLUSION

      The claims Simpson has asserted against Champion fail under Kentucky law.

The only remaining claims in this case are those arising under Virginia law that

pertain to Lolles and the proposed class of Virginia plaintiffs she intends to represent

(Counts II, IV, and V). As a result, “the interests of justice” and the “convenience of

the parties and witnesses” suggest that it would be appropriate to transfer this action

                Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                          39
pursuant to 28 U.S.C. § 1404(a) to the United States District Court for the Eastern

District of Virginia, Norfolk Division.

      Accordingly, the parties are hereby notified that the Court is considering a sua

sponte transfer of the case based on the various factors to be weighed. Moore v. Rohm

& Haas Co., 446 F.3d 643, 647 (6th Cir. 2006).

V.    ORDER

      Consistent with the accompanying Memorandum Opinion, it is hereby

ORDERED that:

      (1) Defendants’ motion to dismiss the amended complaint (Doc. 32), is

          GRANTED IN PART and DENIED IN PART;

      (2) All of Plaintiff Tracy Simpson’s claims (Counts I, III, V, VI, and VII), are

          DISMISSED WITH PREJUDICE;

      (3) Plaintiff Danika Lolles’ claims under Counts VI and VII are DISMISSED

          WITH PREJUDICE; and

      (4) The parties shall file simultaneous briefs by Monday, July 8, 2019,

          addressing the appropriateness of transferring this action under 28 U.S.C.

          § 1404(a).




                Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                          40
This 21st day of June 2019.




         Simpson et al. v. Champion Petfoods USA, Inc. et al.

                                 41
